OFFICE   OF THE ATTORNEY        GENERAL   OF TEXAS
                           AUSTIN,




Eonorable   Cieo. Y. Sheppard
Comptroller    of Fublio Amounts
Austin, Te.xas

marm.Sboppsrli:




                                                t for 6a opinion



                                            lature, sutbor-
                                            antin   payment
                                     to a Special   Mstrl8t
                                    aoornell prior to the
                                   ; for tucuaplo, acfar
                           , Iares   The rwar      Distrlet
                           snee has msde and filed proper


                        717 passed at the late    regular   session of
the 48th LegislatuGe,     insoPar as pertiaent    to your   inquiry,
Is as followst


            *tMotlon   1. Thst any person holding a State ot
      Mstrlot    oStioe in the &ate    of Texas, whether as a
      meruber of the exeout.kTe   lef#elatite   QC ju&ioial de-
      psrtments,   when oalled i WO.the   sdU*       s)BFtiue OS
      dther    the Btste orlatlonalWvernamts,isheNby
mnorablc       Cieo. ii. ,Shepparii - pwe   2




      tUlthOX'iS& t0 file tit& the ~OEQtrOller     of EQbliO
      AOcOunts Of the State, a statement      or certirioate
      ia writing,   to tbe effeot tbat be waives tbe pay-
      meat of his salary or pay Or the emolument5       of bf5
      said officedurini;    the pe~i0d ofbie5dlitary      se+
      vice ond authmldnk;     the paymmt   of euab salary,
      pay or 5Inoluments of his office to any other per-
      son, who, under t&e provi5ioxm     oi any law of t.bia
      State io ;rppolnted or eltwted    to temporlrrily ml1
      such oitil offioe dur%ng the abe8noe of euob ~?f$-
      oer,euchwaivr      or assigmasmt   toternrinatelmm-
      dlately upon the release or discbarge      of 5aid of-
      fleea from wch    SdliterJ  serece.

               *see. 2.  8ush waimr  or assignmsnt   sballbs
      suiiiOi6nt    authority  ror the mmptrollsr    or public
      AMouat5     of the state of sexa    to isuae  state w5r-
      raata   an&to   pay susb jsrscm so holding susb off%-
      osr'opssitisndlWnghloaImmselnmlliikzy                ser-
      rioe out OS appropriatl0ns     me     by the Legislature
      ror   such office.

               'Sec.   3.   The filing   wlth the Oomptroller o?
      RlbLto     acoountu    of  State or *exe8
                                  the            of errah
      waiver orameignmemtpr0vldedrerin          tbiolicf
      shall'mmrb~eoastrued~auyuourt              0r a.0
      State to be a remtgaatioa     fmm   hi5 off300 by the
      person eaterlag the ntulty        6mece   of the state
      or Yational l3wsrmnsnts or that his office is ~a-
      ant by reason tberbof.
            Wee. 4.   The Up0rtance      of this leglslatioa
       and the fact that many 21&e aul Dletriat       otiiaars
       or the state of Texas are enterhg      tbe mllity
       semi00    or tme   state azul or the united St&se,
       whose OW'%oes are tlllsd by sUb8titute5,         e~mlss-
       ionero and special Judges amI Others, and tbat
       apedal    appropriation    to pay oacb petsons 90 fill-
       ing the offices of those in tbe ndlitarj servloe
       fe insufficient    anri insdeguate   and, further, it
       is impossible    to aceuratel~   detsmlne    or antloipate
       tbe amunte     or 5uc.b apprepriati0n5,    creates an eaer-
       gamy    andan%mperatirepubfio        neee5sit~   tbattbs
       Constitutional    Bule reqmkrlng    bills to be read 011
       three several days in @+a& Bonse be onopended,           and
       the said Rule15      hsrew   raspended,and     tbatth%s
       dot take   effect from and a?Mr      its passage, and at
       is so taMBted.*
           Obviously, this Act oontemplates   tbat the war-
rant to a Special District Judge, whether for salary or
expensea,  is to be paid frm  the appropriation   for Ms-
triot Judges.

             Your inquiry is liudted to the matter        of war-
rauts    in payrzeut 0r sontbly expense accOunt8.

               Tbe expenses allowed te a District Judge are pro-
vided for in      Article 0820 , of th0 Revisal Civil Statutes,
as follows8

              sAl1DistrietJudgee5        5 swbes  engaged
        in tha disohsrge    Of their effkcial duties in
        any county of this State otba       than the oormty
        of their residsnce,     shall be allarod their
        actual aud noeessary     expeuses while actually
        engaged in the discharge oS socb tit&es, not
        to exoeed @.oo  per day for hotel bills, aail
        Pot to exoeed 4 a mile rhea traveling w
        rallroad aud no I to exoaed 20# a mile wheu
        traveling hy private oouveyauoe,    in going to
        sad returaing   Prom tbe plaoe where such duties
        are disctlmrg~,   traw3ling by the neasest praoti-
        cai route.    2uoh 5fflo5rs shall also roaeive
        the actual and necessary postage, tolerpaph
        arm telephone expenscls incurred by them in tbe
        actual    disoharge   or their   duties.*


            DOS, uuder tbe provisions    of gcotioa 1 of 8. B.
Do. 717, above quoted, tho waiver by the absent Mstrict
Judge, aud therefore     the authority  to pay the Special Ms-
trict Judge, is limited t.O~.rthopaymnt      of his salary or
pay or the esoluuzents of' hio said office.       St does not
contemplate    expenses whatsoever   by the absent District
Judge, Por hoer      course till have inourred none.

               In our Opinion No. O-454$       addressed to pw,     under
date    of hpril 20, lW2,       no add3ed     as iolloast

                 ****.      Cc find no law nor prsotslea or
        itcu     of uppropriation  bill providiug rsr pay-
        mmt      by t&e State of traveling   expouses to
IfonoraBle   (ieo. Si. Sheppard     - page   4




      Special Dfstriot Jut&%.    In the abaenee of a
      law so providing, you are net wfhoEieed   to
      issue warrants for the payment of traveling ex-
      penses of Special D&strict  Judgee.n

           drticle 6#&21 OP the Revised Civil statutes oavers
the subjed    of salaries  of apwial  judges, but it contains
no provieioa   for expenses of any kind.

           Itern 14 of the current bienalal appropriation  for
the Jidioiary   se&ion - Comptroller*s    Department -- is as
follomSt

            'Spealal Dietriot Judges' salaries and
      regular District Judgeat expeusee ohm   hold-
      ing court out ot their dIntrIot," $VSOO.~
      for eimh fisoal yeor.

             Thle   approprirtien,       whatever    my   be the amming
thereof    with rospeet to expezmes, can not aheage the sltua-
tioo,     SOr it %s thoroughlysettled that aa appoprlatlen
may not ~oeast.ltutiormlZy rithcl~n~money f'rarn
                                               the treamry
In tho abseuee of a prf?vlously exietiq   law wthoridng
tho game. (Coast.,        Art.    III,   sets. 44)
          Incidentally,  we crall yeur attention  to the faot
that the oorrespom.Ung  approprirtfon   ior~the foFthotmdng
bienxdum in Item 6 is preeloelf    the same as in the current
appropriation.

           Tram what we have s&d   it iollora that haLther
k. ii. Bo. VI?, nor any other statute whlah we have been
able to find, authoriz6m the ieouance   of a varraut w you
to pp9 expenses of a 8peaial Dfetriot   Judge.